Citation Nr: 1613270	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-11 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for renal carcinoma.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with an ulcer on the right foot, erectile dysfunction and diabetic retinopathy. 

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney-at-Law



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, including in Vietnam from September 1970 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Cleveland, Ohio, and from August 2010 and November 2012 decisions by the VA RO in New York, New York.  Original jurisdiction in this appeal is with the RO in New York, New York.  

The Veteran requested, and was scheduled for a personal hearing in January 2016.  The Veteran cancelled this hearing, and submitted a statement in lieu of testimony that has been associated with the record.  He has not asked that his hearing be rescheduled.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).

In December 2014, the Veteran's attorney notified VA that the Veteran now has lung cancer.  The Veteran's attorney suggested that the Veteran's lung cancer was fatal, and requested that the Veteran's case be expedited.  In subsequent correspondence dated in February and March 2015, the Veteran's attorney made similar requests.  It is clear from the Veteran's supplemental documentation that the Veteran was treated for renal cancer in 2006, resulting in right nephrectomy.  His renal cancer metastasized to the brain in 2008, and then to the lung in 2014.  In a personal statement submitted in January 2016, the Veteran indicated that cancer continues to spread to more of his organs.  The Board must consider appeals in docket order, but may advance an appeal if sufficient cause is shown, which includes if the appellant is seriously ill.  As demonstrated by the Veteran's recurring and spreading cancer, the Board will advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service connection - Renal Carcinoma

In pertinent part, the Veteran asserts that his renal carcinoma was due to his presumed exposure to herbicides during service in Vietnam during the Vietnam Era.  Although renal cancer is not a disability that is presumed to be associated with herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), a Veteran may establish entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In this case, the Veteran has submitted two medical opinions suggesting that there may be a direct relationship between the Veteran's renal cell carcinoma and his in-service herbicide exposure.  Indeed, in a June 17, 2008 letter, Dr. S.W. indicated that "it cannot be ruled out that there is a high possibility that [the Veteran's] kidney cancer was caused by exposure to Agent Orange."  Another physician, Dr. A.K. similarly noted in an April 29, 2008 letter that he "cannot entirely exclude the possibility that [the Veteran's] renal cell carcinoma may be related to his previous exposure to Agent Orange."  

The Board finds such statements, in and of themselves, to be too general or speculative, couched only in terms of possibility rather than probability, to support an award of service-connection at this time.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  That stated, the opinions do trigger VA's duty to obtain a medical opinion specifically addressing the etiology of the Veteran's renal cancer, as they suggest that an association with in-service herbicide exposure may exist, and there is insufficient evidence otherwise of record for VA to make an informed decision on the issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, an etiological opinion should be obtained addressing whether the Veteran's renal cancer is at least as likely as not related to his presumed in-service exposure to herbicides in Vietnam.  In addition, VA should request supplemental clarifying opinions from Drs. S.W. and A.K., as described in the action paragraphs below.

Increased Ratings - Diabetes and PTSD

VA last evaluated the severity of the Veteran's service-connected diabetes in August 2011.  The Veteran has since asserted that his diabetes has worsened in severity, now requiring regulation of activities (i.e. diet and exercise) as part of his medical management.  He submitted an August 2012 letter from Dr. D.J.L. describing the Veteran's diabetes as "uncontrolled," requiring 70 units of long acting insulin.  Notably, in May 2014, a VA optometrist identified the presence of both diabetic retinopathy and bilateral preoperative cataracts.  Although the examiner linked the Veteran's diabetic retinopathy to his service-connected diabetes, he provided no opinion with respect to the cataracts.  

VA last evaluated the severity of the Veteran's service-connected PTSD in August 2012.  At that examination, it was noted that the Veteran had both PTSD and a nonservice-connected cognitive disorder due to a craniotomy.  Symptoms of cognitive disorder included memory impairment, panic attacks, and exacerbated irritability, leading to mildly disinhibited behavior (e.g. road rage).  Symptoms of PTSD included re-experiencing symptoms, sleep disturbance, nightmares and numbing/avoidance symptoms.  He has recently submitted a July 2014 Medical Source Statement (Mental) from a social worker, S.B.F., indicating "marked" impairment in his ability to maintain concentration, pace and attention for extended periods of at least 2 hours, "marked" impairment in ability to sustain a routine without special supervision, and "marked" to "extreme" impairment in the ability to perform activities within a schedule, maintain regular attendance, and be punctual.  The Veteran also submitted a letter from S.B.F. dated January 11, 2016 indicating the Veteran continues to have panic attacks in elevators, closed MRI's and at times in a car.  He no longer drives a car, and he has experienced more recent stressors in the death of his parents.  S.B.F. described nightly troubles with tremors, sweating, breathlessness and fears of death, as well as an inability to attend funerals or wakes, or to watch movies because of flash backs.  S.B.F. noted that the Veteran had episodes of feeling suicidal and hopeless, with rage more easily triggered.  S.B.F. did not differentiate whether the Veteran's impairments were attributable to either PTSD, cognitive disorder or both.

While new VA examinations are not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  So it is in this case.  On remand, the Veteran should be afforded an updated VA examination to assess the severity of the Veteran's diabetes mellitus, and any identified complications of diabetes mellitus.  He should also be afforded an updated VA psychiatric examination to assess the severity of his service-connected PTSD, and to the extent possible, to distinguish symptoms between service-connected and nonservice-connected psychiatric disabilities. 

Social Security Records

In a June 26, 2008 statement, the Veteran indicated that he will be applying for disability benefits with the Social Security Administration (SSA) based on the effects of his diabetes.  There is no indication in the record whether the Veteran did in fact apply, and if so, the resulting determination of SSA.  If in existence, the Veteran's SSA records may be relevant to the Veteran's TDIU claim.  On remand, the Veteran should be contacted and asked whether he did in fact file for SSA disability benefits.  If so, all efforts should be taken to obtain records associated with the SSA adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to confirm whether 
he filed for disability benefits with the Social Security Administration (SSA) as he so stated he would in his June 26, 2008 letter to VA.  If he did apply for such benefits, with any additional assistance necessary from the Veteran, request and obtain the associated SSA records.

2. With any additional assistance necessary from the 
Veteran, send Dr. S.W. a copy of his June 17, 2008 letter indicating that there is a "high possibility" that the Veteran's kidney cancer was caused by exposure to Agent Orange, and ask that he clarify his opinion to explain whether by "high possibility" he meant that it was at least as likely (50 percent or greater probability) that the Veteran's kidney cancer was related to in-service exposure to herbicides.  

3.  With any additional assistance necessary from the 
Veteran, send Dr. A.K. a copy of his April 29, 2008 letter indicating that he "cannot entirely exclude the possibility" that the Veteran's renal cell carcinoma "may be related" to his previous exposure to Agent Orange, and ask that he clarify his opinion to explain whether by "may be related"  he meant that it was at least as likely (50 percent or greater probability) that the Veteran's renal cell carcinoma was related to exposure to herbicides.  

4. Obtain a VA medical opinion addressing the etiology 
of the Veteran's renal carcinoma.  The claims file should be made available to the examiner for review.  If any indicated tests are deemed necessary, such should be scheduled.  Upon review of the claims file, to include the June 17, 2008 letter from Dr. S.W. and the April 29, 2008 letter from Dr. A.K., as well any supplemental clarifying opinions they may provide in response to the development requested in (2) and (3) above, provide an opinion as to whether the Veteran's renal carcinoma is at least as likely as not (50 percent or greater probability) related to his presumed exposure to herbicides during his period of service in Vietnam from September 1970 to April 1972.  

5. Schedule the Veteran for a VA examination or 
examinations to determine the nature and severity of his service-connected diabetes mellitus, type II, with an ulcer on the right foot, erectile dysfunction and diabetic retinopathy.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  In particular, the examiner should identify and assess the severity of all complications of diabetes.  If multiple eye disabilities are identified, the examiner should differentiate those considered to be complications of diabetes, and those considered to be due to other etiologies.

6.  Schedule the Veteran for a VA examination or 
examinations to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  In particular, if multiple psychiatric disabilities are identified, the examiner should differentiate, to the extent possible, those symptoms attributable to his service-connected PTSD, and those attributable to other psychiatric disabilities, to include cognitive disorder.  

7.  When the development requested has been completed, 
the case should be reviewed by the AOJ on the basis of additional evidence, to include consideration of whether a TDIU may be awarded.   If the benefits sought are denied, in whole or in part, the Veteran and his attorney should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



